Citation Nr: 1825073	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  15-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a rating in excess of 20 percent for peptic ulcer disease with gastritis and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1974 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran testified before the undersigned Veterans Law Judge.  

The claim of entitlement to service connection for a back disorder is being reopened herein.  The underlying issue of service connection and the increased rating claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a back disorder was initially denied in a February 1996 rating decision; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

2.  The Veteran's claim of entitlement to service connection for a back disorder was most recently denied in a June 2002 rating decision; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

3.  Evidence received more than one year since the June 2002 rating decision, to include private treatment records, the Veteran's spouse's June 2010 written statement, the March 2014 VA examination report, and the July 2017 Board hearing testimony, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The February 1996 and June 2002 rating decisions that denied service connection for a back disorder are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).  

2.  New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder. 


REMAND

At his July 2017 Board hearing, the Veteran indicated that his service-connected gastrointestinal disabilities have worsened since the most recent examination, conducted in March 2014, to include arm and shoulder pain.  See July 2017 Board hearing at 8.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claim.
In addition, the Board finds that the March 2014 VA examiner's opinion regarding the etiology of the Veteran's back disorder is inadequate, as the examiner did not consider the statements of the Veteran and his wife who reported that his back symptoms began during service as a result of playing basketball and the cumulative impact of heavy lifting in service, and that his symptoms have continued ever since.  See June 2010 written statement; July 2017 Board hearing at 14.  Accordingly, an addendum opinion must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, in a VA Form 21-4142 received in June 2017, the Veteran identified private sources of gastrointestinal and back treatment dating from January 2009 to March 2017.  Nevertheless, no development has been undertaken pertaining to this relevant information.  Moreover, the Veteran testified that he was recently treated for his gastrointestinal disorders.  See July 2017 Board hearing at 4.  As such, it appears that there are outstanding private treatment records relevant to the Veteran's claims and VA has a duty to obtain these records.  38 U.S.C. § 5103A(b) (2012).

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include from Providence Family Health Clinic and Waco Gastroenterology Associates.  See June 2017 VA Form 21-4142.  If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

2. After obtaining the requested records (to the extent possible), obtain an addendum opinion from an examiner other than the March 2014 VA examiner as to the etiology of the Veteran's back disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  No additional examination is necessary, unless the examiner determines otherwise.  

The examiner should address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed degeneratic disc disease of the thoracic spine had its onset in, or is otherwise related to his active service, to include as a result of documented treatment in July 1979 and October 1981, an undated complaint of mid to low back pain not associated with movement, heavy lifting associated with his duties and/or playing basketball therein.  A robust rationale is requested, and must reflect consideration of the pertinent evidence of record, to include statements of the Veteran and his wife as to his back symptoms during service as a result of playing basketball and the cumulative impact of heavy lifting in service, that he self-treated during service, and that his symptoms have continued ever since.  See October 1995 VA Form 21-526 Veteran's Application for Compensation or Pension; the Veteran's wife's June 2010 written statement; and July 2017 Board hearing at 14.  

3. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA gastrointestinal examination with an examiner other than the March 2014 VA examiner to determine the nature, extent, frequency and severity of his peptic ulcer disease with gastritis and GERD.  The claims folder should be made available to and reviewed by the examiner and any tests or studies deemed necessary should be completed.  

The examiner should clearly identify all symptoms attributable to the Veteran's service-connected peptic ulcer disease with gastritis and GERD, including the frequency, severity, and duration of such symptomatology. 

The examiner must specifically comment on the presence or absence of the following throughout the entire pendency of the appeal (since June 2009): standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia and weight loss, and epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain.  See July 2017 Board hearing at 8.  

The examiner must specifically comment on the presence or absence of any nodular lesions, eroded or ulcerated areas, or hemorrhages.

The examiner must specifically comment on the impairment of the Veteran's health due to his service-connected disorder throughout the pendency of the claim, to include the number of incapacitating episodes, if any, per year, and the duration of the episodes. 

The examiner must specifically discuss the functional and occupational impact, if any, the service-connected gastrointestinal disorders have on the Veteran, to include sleep impairment.  See July 2017 Board hearing at 6.  

If the examiner finds that the Veteran does not have an active or recurrent peptic ulcer, the examiner must indicate whether the Veteran has any current residuals related to his previously diagnosed peptic ulcer.  The examiner should specifically discuss whether any of the previously diagnosed gastrointestinal or digestive disorders, including helicobacter pylori (H. pylori) are considered residual conditions of the Veteran's service-connected peptic ulcer disease with gastritis and GERD. 

A complete rationale for any opinion expressed should be provided.

4. Then, after taking any additional development deemed necessary, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


